EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), including the attached
Exhibit “A”, is entered into between Green Bancorp, Inc., a Texas corporation,
having its principal office at 4000 Greenbriar St., Houston, Texas 77098
(“Employer” or the “Company”), and Terry S. Earley, an individual currently
residing at 4444 Westheimer Road, Apt A546, Houston, TX 77027 (“Employee”), to
be effective as of April 11, 2017 (the “Effective Date”).


WITNESSETH:


WHEREAS, Employer and Employee desire to enter into this Agreement.


WHEREAS, Employer desires to employ Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
desires to be employed by Employer pursuant to such terms and conditions and for
such consideration.


WHEREAS, Employee will receive compensation and benefits to be paid or provided
to the Employee by the Employer under this Agreement, and Employee will receive
confidential information that will be provided to Employee during the Term
(defined below) of this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1:   EMPLOYMENT AND DUTIES:


1.1          Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, beginning as of the Effective Date, for a term of two (2)
years from the Effective Date, which term shall extend for an additional year on
each anniversary of the Effective Date that Employee remains employed by
Employer (including, for the avoidance of doubt, the first (1st) anniversary of
the Effective Date) (the “Term”) or any subsequent modifications or extensions
made in accordance with Section 6.11 herein.


1.2          Employee agrees to serve in the assigned position and to perform
diligently and to the best of Employee’s abilities the duties and services
appertaining to such position as determined by Employer, as well as such
additional or different duties and services appropriate to such position which
Employee from time to time may be reasonably directed to perform by Employer. 
Employee shall at all times comply with and be subject to such policies and
procedures as Employer may establish from time to time.


1.3          Employee shall, during the period of Employee’s employment by
Employer, devote Employee’s full business time, energy, and best efforts to the
business and affairs of Employer.  Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes
(without written approval from the Employer’s Board of Directors) with
Employee’s performance of Employee’s duties hereunder, is contrary to the
interests of Employer, or requires any significant portion of Employee’s
business time.

--------------------------------------------------------------------------------



1.4          In connection with Employee’s employment by Employer, Employer
promises and agrees to provide Employee access to confidential information
pertaining to the business and services of Employer as is appropriate for
Employee’s employment responsibilities.


ARTICLE 2:   COMPENSATION AND BENEFITS:


2.1          Employee’s monthly base salary during the Term shall be not less
than the amount set forth under the heading “Monthly Base Salary” on Exhibit A
or any subsequent extension or modification thereof, subject to increase at the
sole discretion of the Employer, which shall be paid in semimonthly installments
in accordance with Employer’s standard payroll practice (“Monthly Base
Salary”).  Any calculation to be made under this Agreement with respect to
Employee’s Monthly Base Salary shall be made using the then current Monthly Base
Salary in effect at the time of the event for which such calculation is made.


2.2          Notwithstanding anything herein to the contrary, provided that
Employee in not in material breach of this Agreement, Employee shall receive his
Annual Base Salary for the entire Term unless (i) Employee is terminated by
Employer for “cause” in accordance with Section 3.1(i) or (ii) Employee
terminates the employment relationship with Employer without “Good Reason.”


2.3          While employed by Employer, Employee shall be allowed to
participate, on the same basis generally as other employees of Employer, in all
general employee benefit plans and programs, including improvements or
modifications of the same, which on the Effective Date or thereafter are made
available by Employer to all or substantially all of Employer’s employees.  Such
benefits, plans, and programs may include, without limitation, medical, health,
and dental care, life insurance, disability protection, and pension plans. 
Nothing in this Agreement is to be construed or interpreted to provide greater
rights, participation, coverage, or benefits under such benefit plans or
programs than provided to similarly situated employees pursuant to the terms and
conditions of such benefit plans and programs.


2.4          Employer shall not by reason of this Article 2 be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such incentive compensation or employee benefit program or plan, so long as such
actions are similarly applicable to covered employees generally.  Unless
specifically provided for in a written plan document adopted by the Board of
Directors of Employer, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Employer.


2.5          Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


2.6          Upon the consummation of a Change in Control (as defined in the
Green Bancorp, Inc. 2014 Omnibus Equity Incentive Plan (the “2014 Plan”)),
Employee shall be entitled to receive a cash bonus from the Executive Incentive
Plan for the partial year based on the Change
2

--------------------------------------------------------------------------------



of Control date and a partial payment based on time left until agreement
expiration; provided that Employee in not in material breach of this Agreement
at such time.


ARTICLE 3:   TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:


3.1.         Notwithstanding any other provisions of this Agreement, Employer
shall have the right to terminate Employee’s employment under this Agreement at
any time for any of the following reasons:



(i)
for “cause” upon the determination by the Employer’s Board of Directors that
“cause” exists for the termination of the employment relationship.  As used in
this Agreement, the term “cause” shall mean (a) Employee’s gross negligence,
recklessness or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement; (b) Employee has been convicted
of, plead guilty or no contest to, accepted a deferred adjudication or probated
sentence in connection with, an alleged felony; (c) Employee has willfully
refused without proper legal reason to perform the duties and responsibilities
required of Employee under this Agreement which remains uncorrected for thirty
(30) days following written notice to Employee by Employer of such failure to
perform; (d) Employee has willfully engaged in conduct or acts of moral
turpitude that Employee knows or should know is materially injurious to Employer
or any of its subsidiaries and affiliates; (e) Employee’s breach of any
provision of this Agreement or corporate code or policy; or (f) Employee
violates any applicable law in the conduct of Employee’s duties hereunder.  It
is expressly acknowledged and agreed that the decision as to whether “cause”
exists for termination of the employment relationship by Employer is delegated
to the Employer’s Board of Directors for determination.  If Employee disagrees
with the decision reached by Employer’s Board of Directors, the dispute will be
limited to whether Employer’s Board of Directors reached its decision in good
faith;




(ii)
for any other reason whatsoever, with or without cause, in the sole discretion
of the Board of Directors of Employer;




(iii)
upon Employee’s death; or




(iv)
upon Employee’s becoming disabled so as to entitle Employee to benefits under
Employer’s long-term disability plan or, if Employee is not eligible to
participate in such plan, then Employee is permanently and totally unable to
perform Employee’s duties for Employer as a result of any medically determinable
physical or mental impairment as supported by a written medical opinion to the
foregoing effect by a physician selected by Employer.

3

--------------------------------------------------------------------------------



3.2          Notwithstanding any other provisions of this Agreement, Employee
shall have the right to terminate the employment relationship under this
Agreement at any time for any of the following reasons:



(i)
a material breach by Employer of any material provision of this Agreement;




(ii)
for “Good Reason”.  As used in this Agreement, the term “Good Reason” shall mean
(A) a material adverse change, not consented to by Employee, in the nature or
scope of Employee’s responsibilities, authorities or duties, (B) a material
diminution of Employee’s Base Salary, or (C) the relocation of Employee’s place
of employment to a location in excess of fifty (50) miles from the place of
Employee’s employment on the date Employee executes this Agreement.  In
addition, the Employer shall have at least 30 days after the notice of the Good
Reason event, which must be provided by the Employee within at least 90 days
after the initial existence of the event, to cure the Good Reason event and, if
Employer cures such event within such 30 days, “Good Reason” shall not exist
with respect to such event; or




(iii)
for any other reason whatsoever, in the sole discretion of Employee.



3.3          Upon the termination of Employee’s employment relationship with
Employer as a result of Employee’s death (Section 3.1(iii)) or Employee becoming
disabled (Section 3.1(iv)), in each case, Employee (or, in the case of death,
Employee’s heirs, administrators, or legatees) shall be entitled to any amounts
to which Employee may otherwise be entitled under any and all severance plans
(including any individual bonuses or individual incentive compensation not yet
paid to Employee at such date), but shall not be entitled to any (x) individual
bonuses or individual incentive compensation not yet paid at the date of such
termination or (y) future benefits for which Employee is eligible under this
Agreement.


3.4          In all cases, the compensation and benefits payable to Employee
under this Agreement upon termination of the employment relationship shall be
offset against any amounts to which Employee may otherwise be entitled under any
and all severance plans, and policies of Employer and its subsidiaries or
affiliates.


3.5          Termination of the employment relationship for any reason does not
terminate those obligations imposed by this Agreement which are continuing
obligations, including, without limitation, Employee’s obligations under
Articles 4 and 5 of this Agreement.


3.6          Notwithstanding any provision of this Agreement to the contrary, if
at the time of Employee’s separation from employment Employee is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), then to the extent that any amount to which Employee
is entitled in connection with his separation from employment is subject to
Section 409A, payments of such amounts to which Employee would otherwise be
entitled during the six (6) month period following Employee’s separation from
employment will be accumulated and paid in a lump sum on the first day of the
seventh month after the date of Employee’s separation from employment.  This
paragraph shall apply only to
4

--------------------------------------------------------------------------------



the extent required to avoid Employee’s incurrence of any additional tax or
interest under Section 409A.


ARTICLE 4:   NON-DISCLOSURE COVENANT:


4.1          For the purposes of this Article 4, the phrase “Confidential
Information” means any and all of the following: trade secrets concerning the
business and affairs of the Employer or its subsidiaries and affiliates, product
specifications, data, know-how, processes, graphs, inventions and ideas, past,
current, and planned research and development, current and planned distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code, machine code, and source code), computer
software and database technologies, systems, structures, and architecture (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, and methods); information
concerning the business and affairs of the Employer or its subsidiaries and
affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, policies and
procedures, personnel training techniques and materials, however documented);
and notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer or its subsidiaries and affiliates containing or
based, in whole or in part, on any information included in the foregoing.
Employee acknowledges and agrees that Confidential Information includes any such
information that Employee may originate, learn, have access to, or obtain,
whether in tangible form or memorized.  Notwithstanding the foregoing,
Confidential Information shall not include any information that the Employee
demonstrates was or became generally available to the public other than as a
result of a disclosure of such information by the Employee or any other person
under a duty to keep such information confidential.


4.2          The Employee acknowledges that (i) during the Term and as part of
the employment under this Agreement, Employer promises and agrees to provide
Employee Confidential Information that the Employer has devoted substantial
time, effort, and resources to develop and compile; (ii) public disclosure of
such Confidential Information would have an adverse effect on the Employer and
its business; (iii) the Employer would not disclose such information to the
Employee, nor employ or continue to employ the Employee without the agreements
and covenants set forth in this Article 4; and (iv) the provisions of this
Article 4 are reasonable and necessary to prevent the improper use or disclosure
of Confidential Information.


4.3          In consideration of the compensation and benefits to be paid or
provided to the Employee by the Employer, the Employee agrees and covenants as
follows:


(i)            The Employee will hold in strictest confidence the Confidential
Information and will not disclose it to any person except with the specific
prior written consent of the Employer or as may be required by court order, law,
government agencies with which the Employer deals in the ordinary course of its
business, or except as otherwise expressly permitted by the terms of this
Agreement. The Employee will not remove from the Employer’s premises or record
(regardless of the media) any Confidential Information of the Employer or its
subsidiaries and affiliates, except to the extent such removal or recording is
necessary for the performance of the
5

--------------------------------------------------------------------------------



Employee’s duties. The Employee acknowledges and agrees that all Confidential
Information and physical embodiments thereof, whether or not developed by the
Employee, are the exclusive property of the Employer or its subsidiaries and
affiliates, as the case may be.


(ii)           The Employee recognizes that the Employer and its subsidiaries
and affiliates have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on their parts
to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Employee agrees that Employee owes the Employer,
its subsidiaries and affiliates, and such third parties, at all times, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person (except as necessary in carrying
out such Employee’s duties for the Employer consistent with the Employer’s
agreement with such third party) or to use it for the benefit of anyone other
than for the Employer or such third party (consistent with the Employer’s
agreement with such third party) without the express written authorization of
the Employer or its affiliate, as the case may be.


(iii)          The Employee agrees that when the employment relationship
terminates, Employee will deliver to the Employer any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any of the aforementioned items belonging to the
Employer or any of its subsidiaries and affiliates.


ARTICLE 5:   NON-SOLICITATION AND NON-INTERFERENCE:


5.1          The Employer and the Employee hereby mutually agree that the nature
of the Employer’s business and the Employee’s employment hereunder are based on
the Employer’s goodwill, public perception, and customer relations. Therefore,
in consideration of the acknowledgments and promises set forth in Section 4.2
herein, including without limitation Employer’s promise to provide Employee
Confidential Information, and the compensation and benefits to be paid to the
Employee pursuant to this Agreement, the Employee hereby agrees and covenants to
each and all of the following:


(i)            During the time period Employee is receiving the Monthly Base
Salary, and for an additional twelve (12) months after Employee receives the
last payment of the Monthly Base Salary, the Employee hereby covenants and
agrees that Employee will not, either directly, indirectly or through an
affiliate, solicit (a) any customer of the Employer or its subsidiaries and
affiliates that has utilized the services or products of the Employer; or (b)
anyone about whom Employee obtained Confidential Information during employment
with Employer for purposes of selling products or services to such person that
are in competition with the products or services offered or sold by the Employer
or its subsidiaries and affiliates.


(ii)           During the time period Employee is receiving the Monthly Base
Salary, and for an additional 12 months after Employee receives the last payment
of the Monthly Base Salary, the Employee hereby agrees not to employ, either
directly, indirectly or through an affiliate, any current employee of the
Employer or its subsidiaries and affiliates or any individual who was an
employee of the Employer or its subsidiaries and affiliates at any time during
the Term, with
6

--------------------------------------------------------------------------------



whom Employee had contact during the Term or about whom Employee obtained
Confidential Information, and agrees not to solicit, or contact in any manner
that could reasonably be construed as a solicitation, either directly,
indirectly or through a subsidiary or an affiliate, any such employee of the
Employer or its subsidiaries and affiliates for the purpose of encouraging such
employee to leave or terminate his or her employment with the Employer or its
subsidiaries and affiliates.


(iii)          During the time period Employee is receiving the Monthly Base
Salary, and for an additional twelve (12) months after Employee receives the
last payment of the Monthly Base Salary, the Employee hereby agrees not to
interfere with the Employer’s relationship with any person who at the relevant
time is an employee, contractor, supplier, or customer of the Employer or its
subsidiaries and affiliates.


5.2          The Employee acknowledges and agrees that the length and scope of
the restrictions contained in Section 5.1 are reasonable and necessary to
protect the legitimate business interests of the Employer. The duration of the
agreements contained in Section 5.1 shall be extended for the amount of any time
of any violation thereof and the time, if greater, necessary to enforce such
provisions or obtain any relief or damages for such violation through the court
system. If any covenant in Section 5.1 of this Agreement is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope and time, and such lesser scope
or time, or either of them, as an arbitrator or a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the Employee.
In the event of termination of the Employee’s employment with the Employer for
any reason, the Employee consents to the Employer communicating with the
Employee’s new employer, any entity in the business or through or in connection
with which the Employee is restricted hereunder, or any other party about the
restrictions and obligations imposed on the Employee under this Agreement.


5.3          In the event Employer shall file a lawsuit in any court of
jurisdiction alleging a breach of any of the Employee’s obligations under
Section 5.1 of this Agreement, the Non-Solicitation and Non-Interference periods
referenced in Section 5.1 shall be tolled during any time the Employee was in
breach of those obligations.


ARTICLE 6:   MISCELLANEOUS:


6.1          For purposes of this Agreement the terms “affiliates” of an entity
or person or “affiliated” with an entity or person means any other entity or
person who directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with the entity or person.


6.2          For purposes of this Agreement the terms “subsidiary” of an entity
means any other entity which is directly owned by the Employer entity.


6.3          For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally
7

--------------------------------------------------------------------------------



delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to Employer:


Green Bancorp, Inc.
4000 Greenbriar
Houston, Texas 77098
Attention:  President


If to Employee, to the address shown on the first page hereof.


Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.


6.4          This Agreement shall be exclusively governed in all respects by the
laws of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.


6.5          No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


6.6          The covenants by the Employee in Articles 4 and 5 are essential
elements of this Agreement, and without the Employee’s agreement to comply with
such covenants, the Employer would not have entered into this Agreement or
employed or continued the employment of Employee. The Employer and Employee have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Employer.  If the
Employee’s employment hereunder expires or is terminated by either party, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Employee in Articles 4 and 5.


6.7          It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant, or remedy of this Agreement or the application thereof to
any person, association, or entity or circumstances shall, to any extent, be
construed to be invalid or unenforceable in whole or in part, then such term,
provision, covenant, or remedy shall be construed in a manner so as to permit
its enforceability under the applicable law to the fullest extent permitted by
law.  In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


6.8          Employee’s rights and obligations under Agreement hereof are
personal and such rights, benefits, and obligations of Employee shall not be
voluntarily or involuntarily assigned,
8

--------------------------------------------------------------------------------



alienated, or transferred, whether by operation of law or otherwise, without the
prior written consent of Employer.


6.9          Notwithstanding anything herein to the contrary, neither the
Employer nor its affiliates shall be required to make any payment or provide any
benefit to the extent prohibited by any applicable law, regulation, or written
regulatory action or directive, including 12 USC 1828(k) or any implementing
regulation thereof.


6.10        Any litigation that may be brought by either Employer or Employee
involving the enforcement of this Agreement or the rights, duties, or
obligations of this Agreement, shall be brought exclusively in the State or
federal courts sitting in Houston, Harris County, Texas.


6.11        This Agreement may be amended, modified, extended or supplemented
only by a written mutual agreement duly executed and delivered by Employer and
Employee.


ARTICLE 7:   ARBITRATION:


All disputes arising out of this Agreement shall be resolved as set forth in
this Article 7; however, nothing contained in this agreement to arbitrate shall
preclude the Bank from seeking injunctive relief in a court of competent
jurisdiction for the purpose of enforcing the promises and covenants made by
Employee in this Agreement, including those in Article 4 and 5 of this
Agreement.  If the parties hereto are unable to resolve any dispute relating to
the terms of this Agreement within ten (10) business days from the date
negotiations began, then without the necessity of further agreement of either
party, either party may submit the dispute to binding arbitration pursuant to
this section.  Such arbitration shall be conducted before a panel of three (3)
arbitrators in Houston, Texas, in accordance with the Employment Arbitration
Rules and Mediation Procedures (formerly the National Rules for the Resolution
of Employment Disputes) of the American Arbitration Association (“AAA”) then in
effect, provided that the parties may agree to use arbitrators other than those
provided by the AAA.  The arbitrators shall not have the authority to add to,
detract from, or modify any provision of this Agreement.  The arbitrators shall
have the authority to order all remedies otherwise available in a civil court,
including, without limitation, back pay, severance compensation, vesting options
(or cash compensation in lieu of vesting options), reimbursement of costs,
including those incurred to enforce this Agreement.  A decision by a majority of
the arbitration panel shall be final and binding.  The arbitration shall be
conducted consistent with all applicable law, and the arbitration award shall be
in writing, in a form capable of review if required by applicable law.  Judgment
may be entered on the arbitrators’ award in any court having jurisdiction.  The
direct expense of any arbitration proceeding shall be borne equally by the
parties; however, the Employee shall be reimbursed for all costs and expenses,
including reasonable attorneys’ fees (as determined by the arbitrators) arising
from the arbitration, provided that Employee shall obtain a final judgment
substantially in favor of the Employee (as determined by the arbitrators).


ARTICLE 8:   SECTION 409A:


To the extent required by Section 409A:  (i) in no event shall any
reimbursements under this Agreement be paid later than the last day of the
calendar year following the calendar year in
9

--------------------------------------------------------------------------------



which the expense was incurred; (ii) the amount of expenses eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year will not affect the expenses eligible for reimbursement
in any other calendar year; and (iii) the right to reimbursement or in-kind
benefits provided under this Agreement shall not be subject to liquidation or
exchange for another benefit.
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.





 
GREEN BANCORP, INC.
     
By:
/s/ Geoffrey D. Greenwade
   
Geoffrey D. Greenwade
   
President
         
4/11/2017
   
Date Signed










 
By:
/s/ Terry S. Earley
   
Terry S. Earley
               
4/11/2017
   
Date Signed




--------------------------------------------------------------------------------



EXHIBIT “A” TO
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN GREEN BANCORP, INC. AND TERRY S. EARLEY





Employee Name:
Terry S. Earley




Company Position:
Executive Vice President and Chief Financial Officer




Location:
Houston, Texas




Reporting Relationship:
President of Green Bancorp, Inc.




Annual Base Salary:
$300,000 annually, paid twice monthly on the 15th and the last day of the month.




Monthly Base Salary:
$25,000 monthly




Incentive:
Year-end cash bonus in accordance with the terms of the Executive Incentive
Plan, less any applicable taxes and withholdings.  Bonus determination shall be
at the sole discretion of the Compensation Committee of the Board of Directors.




Stock Options:
Subject to approval by the Board of Directors, Employee will be granted 70,000
stock options and 10,000 restricted stock units under the terms of the 2014
Plan, in each case, subject to vesting in accordance with the terms of the 2014
Plan. Upon a Change in Control under the terms of the 2014 Plan, any and all of
Employee’s unvested stock options and restricted stock units shall vest.




Apartment Expense:
Out-of-pocket expenses of up to $2,000 per month towards rent on an apartment
located in Houston, Texas.




Airfare and Expenses:
Reimbursement of (i) reasonable, out-of-pocket airfare costs for up to two
roundtrips per month between Houston, Texas and Raleigh, North Carolina, (ii)
out-of-pocket cellular phone and data expenses of up to $100 per month, and
(iii) reasonable, out-of-pocket expenses directly related to Employee’s
performance of his employment duties.




Benefits:
Eligible for any and all benefits offered to all full-time employees.




Paid Time Off:
Eligible for the Paid Time Off benefits offered to all full-time officers.